                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  DENISE BLACKWELL                                    §
                                                      §
  vs.                                                 §           CIVIL ACTION NO. 6:17cv376
                                                      §
  COMMISSIONER, SOCIAL                                §
  SECURITY ADMINISTRATION                             §


                             ORDER ADOPTING REPORT AND
                           RECOMMENDATION OF THE UNITED
                              STATES MAGISTRATE JUDGE

        The Report and Recommendation of the Magistrate Judge, which contains her findings,

conclusions, and recommendation for the disposition of this action, has been presented for

consideration.    The Report and Recommendation recommends that the decision of the

Commissioner be affirmed and that the complaint be dismissed with prejudice. Plaintiff filed

written objections on March 18, 2019.

        In her objections, Plaintiff asserts that the Report and Recommendation erred in finding

that the ALJ applied the correct legal standards when formulating the residual functional capacity

(“RFC”) finding. Plaintiff alleges that the ALJ failed to explain the weight given to each medical

opinion.

        Similar to Plaintiff’s opening brief, Plaintiff’s written objections do not identify a medical

opinion that was not assigned a weight by the ALJ. Instead, Plaintiff merely relies on a conclusory

statement that the ALJ failed to explain the weight given to each medical opinion. The regulations

provide for an ALJ to weigh medical “opinions.” See 20 CFR 404.1527. “Medical opinions are

statements from acceptable medical sources that reflect judgments about the nature and severity


                                                  1
of [a claimant’s] impairment(s), including [his] symptoms, diagnosis and prognosis, what [he] can

still do despite impairment(s), and [his] physical or mental restrictions.” 20 CFR 404.1527(a)(1).

Generally, considerable weight is given to the opinions of treating physicians. 20 C.F.R. §

404.1527. As the ALJ noted, however, the record does not contain any medical opinions from a

treating physician. 1 The ALJ then assigned a weight to each medical opinion in the record,

including those of Dr. Winsted and the State agency medical consultants. 2 Plaintiff’s assertion

that the ALJ failed to assign a weight to each medical opinion is incorrect and lacks merit.

           Having made a de novo review of the written objections filed by Plaintiff, the findings,

conclusions and recommendation of the Magistrate Judge are correct and Plaintiff’s written

objections are without merit. The findings and conclusions of the Magistrate Judge are, therefore,

adopted as those of the Court. It is

           ORDERED that Plaintiff’s written objections are OVERRULED. The decision of the

Commissioner is AFFIRMED and this Social Security action is DISMISSED WITH

PREJUDICE. It is further

           ORDERED that any motion not previously ruled on is DENIED.


                    So ORDERED and SIGNED March 19, 2019.




                                                                   ____________________________
                                                                    Ron Clark, Senior District Judge




1
    See Administrative Record, ECF 11-2, at *28 (Bates stamp p. 27).
2
    Id. at *29 (Bates stamp p. 28).

                                                          2
